Citation Nr: 0815429	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  99-25 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for evaluation of 
right knee arthritis on the basis of limitation of motion, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for evaluation of left 
knee arthritis on the basis of limitation of motion, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a separate rating for evaluation of the 
right knee on the basis of instability.

4.  Entitlement to an effective date prior to April 28, 2003, 
for a separate evaluation of instability of the left knee.

5.  Entitlement to an effective date prior to October 22, 
1993, for service connection for arthritis of the right knee.

6.  Entitlement to an effective date prior to April 28, 2003, 
for a total rating based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran testified at a 
personal hearing at the RO in March 2000.

In a January 2001 decision, the Board denied the veteran's 
appeal.  The veteran then appealed the Board's decision in 
the United States Court of Appeals for Veterans Claims 
(hereinafter, 'the Court').  In a July 2001 Order, the Court 
vacated the Board's January 2001 decision and remanded the 
matter to the Board for further action.  In October 2003 the 
Board remanded the case to the RO, and in March 2005 the 
Board issued a new decision.

The January 2001 Board decision, which was vacated by the 
Court, only addressed the issues of increased ratings for 
arthritis of the right knee and arthritis of the left knee.  
However, by rating decision in October 2004, the RO assigned 
a separate 10 percent rating for instability of the left 
knee, effective from October 14, 2004.  Because the 
assignment of a separate rating for instability of the left 
knee arose from the initial claim for a higher rating for 
arthritis of the left knee, the Board found that the 
instability issue is also properly in appellate status.  The 
Board adjudicated the three issues in the March 2005 Board 
decision; the Board granted a 20 percent evaluation for 
instability of the left knee, and otherwise denied 
entitlement to increased ratings for arthritis of the left 
and right knees.  In March 2006, the veteran expressed 
satisfaction with the 20 percent evaluation for instability 
of the left knee and, therefore, that issue is no longer on 
appeal.

The veteran appealed the Board's March 2005 decision back to 
the Court.  In a September 2007 memorandum decision, the 
Court vacated much of the Board's March 2005 decision and 
remanded the matter to the Board for further action.  In 
particular, the Court directed that the Board readjudicate 
the increased rating claims, to include the claim of 
entitlement to a separate rating for instability of the right 
knee.  For the sake of clarity, the Board has listed the 
issue of entitlement to a separate rating for instability of 
the right knee as a distinct issue.

The Court also directed that the Board should assign an 
effective date for left knee instability that is no later 
than April 5, 1999.  The Board's reading of the September 
2007 memorandum decision indicates that the Board's prior 
assignment of a 20 percent rating for right knee instability 
is undisturbed by the Court, and repeating a discussion of 
the reasons and bases for the grant of that rating is not 
necessary at this time.  The Board notes that, in March 2006, 
the veteran expressly withdrew any appeal for a rating in 
excess of 20 percent for instability of the left knee.  For 
the sake of clarity, the Board has listed the issue of 
entitlement to an earlier effective date for the separate 
rating for instability of the left knee as a distinct issue.

Additional issues have arisen on appeal during the time since 
the Board's March 2005 decision.  By rating decision in 
August 2004, the RO denied earlier effective dates for grants 
of service connection for right knee arthritis and left knee 
arthritis, and denied entitlement to a TDIU.  In April 2005, 
the RO granted entitlement to a TDIU.  In  June 2005, the 
veteran submitted a formal notice of disagreement regarding 
the August 2004 RO decision, and argued for entitlement to an 
earlier effective date of September 1993 for service 
connection for arthritis of the right and left knees.  In 
March 2006, the veteran submitted a formal notice of 
disagreement regarding the April 2005 RO decision's 
assignment of an effective date for TDIU, arguing for an 
earlier effective date.  In August 2006, the RO issued a 
decision assigning an effective date of September 1993 for 
the left knee arthritis and assigning an effective date of 
October 1993 for right knee arthritis.  This decision was a 
full grant of the benefit sought with regard to the left 
knee, but the decision did not provide a full grant of the 
benefit sought for the right knee in assigning an effective 
date of October 1993 versus the sought effective date of 
September 1993; the decision did not address the veteran's 
appeal for an earlier effective date for TDIU.  Thus, 
formally, the issues of entitlement to earlier effective 
dates for arthritis of the right knee and for TDIU remain on 
appeal from the June 2005 and March 2006 notices of 
disagreement.  The claims folder does not show that these 
issues have been clearly withdrawn by the veteran or have 
been otherwise addressed by the RO, and issuance of an SOC 
does not appear to have been accomplished for these issues.

The United States Court of Appeals for Veterans Claims 
(Court) has now made it clear that the proper course of 
action when a timely notice of disagreement has been filed is 
to remand the matter to the RO.  Manlincon v. West, 12 
Vet.App. 238 (1999).  Appropriate action, including issuance 
of a statement of the case, is now necessary with regard to 
the issue of entitlement to an earlier effective date for 
service connection for arthritis of the right knee and for 
TDIU.  38 C.F.R. § 19.26.  The veteran will then have the 
opportunity to file a timely substantive appeal if he wishes 
to complete an appeal as to these issues.

The Board also notes that in March 2006, the veteran also 
filed a formal notice of disagreement regarding the effective 
date assigned for the 20 percent disability rating for left 
knee instability.  The notice of disagreement was in response 
to the RO's April 2005 rating decision which gave effect to 
the Board's March 2005 decision to grant a 20 percent rating 
for left knee instability.  Although it appears that there 
has been no statement of the case issued following the March 
2006 notice of disagreement, it seems that this issue is 
currently before the Board: the issue arose as part of the 
veteran's appeal for an increased rating for his left knee 
disability, the effective date was addressed in the March 
2005 Board decision which was vacated by the Court, and the 
Court directly addressed the issue of assigning an effective 
date for the 20 percent rating for left knee instability in 
reviewing the March 2005 Board decision.  As the current 
Board decision is a readjudication of the vacated portions of 
the March 2005 Board decision, the Board will readjudicate 
the assignment of an effective date for the left knee 
instability rating in accordance with the Court's 
instructions at this time.

To ensure proper adjudication and compliance with the 
directives of the Court, the Board finds that a final 
decision can be issued at this time only for the issue of 
entitlement to an earlier effective date for the separate 
rating for instability of the left knee.  All of the 
remaining issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2007 Court memorandum decision found that the 
effective date to be assigned for a separate disability 
rating for instability of the left knee must be no later than 
April 5, 1999; the Court directed that documented lay 
testimony of instability during the appellate period is 
sufficient to establish the past existence of left knee 
instability in this case.

2.  It is not factually ascertainable that the veteran had 
left knee instability prior to April 5, 1999.

3.  In light of the Court's September 2007 guidance, a 
moderate degree of left knee instability has been shown since 
April 5, 1999.

4.  In March 2006, the veteran expressed that he did not seek 
a rating in excess of 20 percent for left knee instability; 
the veteran expressly waived his appeal for a higher rating.


CONCLUSION OF LAW

The criteria for assignment of an effective date of April 5, 
1999, but no earlier, for a 20 percent rating for left knee 
instability have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.400, 4.71a, Diagnostic Code 5257 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In letters sent in January 2004 
and May 2004, the claimant was informed of the information 
and evidence necessary to warrant entitlement to the benefits 
sought in connection with his claims for increased disability 
compensation for his knees, which included the pursuit of a 
separate rating for instability of the left knee and the 
pursuit of earlier effective dates for assigned ratings.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the January 2004 and May 2004 letters were 
sent to the appellant prior to the October 2004 rating 
decision which granted a separate rating for left knee 
instability and assigned an effective date for the rating.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).

The Board also notes that the May 2004 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature, severity, and 
history of his knee disabilities.  However, the appellant has 
arguably not been formally notified of how VA determines 
effective dates in connection with this appeal.  The Board 
notes that the veteran has been provided with Dingess notice 
in a March 2007 letter which was issued in connection with a 
different claim.  To the extent that VCAA notice in this 
respect may be considered formally deficient for any reason, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The claimant and his 
attorney have demonstrated actual knowledge of the evidence 
required to establish entitlement to an earlier effective 
date throughout their presentations in appealing this matter 
to the Court and, moreover, successfully obtaining a Court 
decision granting an effective date 5 years earlier than that 
which was originally assigned.  The remaining dispute 
regarding this issue focuses upon whether an effective date 
three months earlier than the one awarded by the Court is 
further warranted; this matter comes down to a review of a 
specific January 1999 VA examination report which has been 
identified specifically in the veteran's attorney's January 
2008 correspondence and is already contained in the claims-
folder.  Thus, the evidence of record is adequate for a final 
decision and there is no indication that any useful purpose 
would be served by delaying appellate review at this time.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The veteran has been afforded several VA examinations which 
have served as the basis for the Court's September 2007 
guidance with regard to the proper assignment of an effective 
date in this matter.  The remaining aspect of this issue to 
be resolved features a review of a January 1999 VA 
examination report which is alleged by the veteran to provide 
a basis for a January 1999 effective date for a left knee 
instability rating.  No additional VA examinations would be 
useful to resolve this matter, and the Board additionally 
observes that the veteran is not seeking assignment of a 
higher disability rating for left knee instability than the 
20 percent rating assigned in this decision, as explained in 
his March 2006 correspondence.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as available and relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

Analysis

Effective Date for 20 Percent Evaluation for Instability of 
the Left Knee

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
The effective date of an evaluation and an award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date the claim was received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400.

Any communication or action indicating intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  38 
C.F.R. § 3.155(a).

In this case, there is no pertinent controversy as to the 
date of the veteran's claim.  The veteran filed a claim for 
increased ratings for his bilateral knee disability prior to 
the January 1999 effective date sought in this appeal.  This 
particular issue on appeal arises from the veteran's 
contention that he is entitled to an effective date prior to 
April 28, 2003 for his 20 percent evaluation for instability 
of the left knee.  The veteran, through his attorney's 
January 2008 statement, asserts that the effective date for 
the rating should be January 14, 1999.  The Board's March 
2005 decision granted a 20 percent rating for instability of 
the left knee and assigned an effective date of April 28, 
2003; this was the date of a VA examination report with a 
comment suggesting a medical diagnosis of left knee 
instability.  The September 2007 Court memorandum decision 
found that "The Board clearly erred by concluding that there 
was not persuasive evidence of lateral instability prior to 
April 28, 2003."  The Court cited that "At the April 1999 
medical examination, the appellant complained of 'weakness, 
swelling, heat, redness, giving away, fatigability[,] and 
lack of endurance' of the left knee."  The Court applied 
case law to find that lay testimony describing symptomatology 
is competent to establish a diagnosis when that lay testimony 
supports a later diagnosis by a medical professional.  In 
particular, the Court relied upon a citation to Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77.  The Court explained that:

Because the April 1999 complaints of instability 
were later supported by a medical diagnosis, the 
appellant's lay statements are competent and 
sufficient under Jandreau to establish an earlier 
onset of left knee disability, and thereby an 
earlier effective date for a separate disability 
rating for left knee instability.

The Court found that the Board's effective date determination 
was clearly erroneous, and remanded the matter "for VA to 
decide in the first instance the appropriate effective date 
and what disability rating is warranted for that period."  
The Court instructed that "the effective date awarded must 
be no later than April 5, 1999."

In a January 2008 written argument to the Board, the 
veteran's attorney argued that "the proper effective date 
for his service-connected left knee lateral instability is 
January 1999."  The attorney explained that "This is so 
because at the January 14, 1999, VA examination, he 
complained to the VA examiner that his left knee 'feels like 
it wants to give out on him.'"  The Board notes here that 
although the January 1999 examiner noted in the report that 
the examination was for the right knee, the veteran indicated 
that he thought it was for the left knee.  At any rate, the 
examination report does include references to subjective 
complaints related to both knees.  The veteran's attorney has 
quoted from a section of the examination report which is 
unclear as to whether the right knee or the left knee was 
being discussed.  At any rate, even assuming for the sake of 
argument that the veteran's comment regarding a feeling that 
his knee wants to give out was in reference to the left knee, 
the examination nevertheless revealed no evidence of 
recurrent subluxation or lateral instability of either knee.  
The report of x-ray examination in connection with the 
examination indicates that there was no evidence of 
subluxation of either knee.  The VA examiner also reported 
that there was negative Lachman's, negative drawer and stable 
medial collateral ligaments.  This was reported in the 
context of documenting clinical findings as to both knees.  
In other words, regardless of which knee the veteran was 
referring to with his comment about giving out of the knee, 
the VA examiner found no subluxation or lateral instability 
of either knee.  

Although instability of the left knee was medically detected 
at a subsequent VA examination, the Board believes it 
significant that the January 1999 VA examination report shows 
that a medical professional found no instability or 
subluxation at the time of the January 1999 examination.  
Although the veteran as a layperson was certainly competent 
to describe his symptoms of instability, the January 1999 
medical examiner (with actual knowledge of the veteran's 
complaint that his knee felt like it wanted to give out) 
nevertheless found no instability or subluxation at that 
time.  The Board believes this situation falls outside of the 
judicial holding in Jandreau since the veteran's January 1999 
comments regarding left knee symptomatolgy did not support a 
diagnosis by a medical professional at that time.  The Board 
stresses that this is not a situation where a veteran voiced 
complaints to an examiner and the examiner's report was 
silent as to pertinent examination findings.  In this case, 
the examination findings affirmatively showed that there was 
no instability on clinical examination and no subluxation by 
x-ray.  

The evidence does not otherwise show that it was factually 
ascertainable that there was instability of the left knee at 
any time during the period on appeal prior to April 1999.  
Thus, the preponderance of the evidence is against finding 
any basis for assignment of an effective date for left knee 
instability earlier than April 5, 1999.  As the preponderance 
of the evidence is against the claim for an earlier effective 
date for the grant of a rating for instability of the left 
knee prior to April 5, 1999, the benefit of the doubt 
doctrine is not for application to this extent.  See 
generally Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed.Cir. 2001).

The Board notes that the September 2007 Court memorandum 
decision directed the Board to decide not only the 
"appropriate effective date" but also "what disability 
rating is warranted for that period."  In this regard, the 
Board observes that the only objective medical evidence 
characterizing any left knee instability is the April 2003 
medical report commenting that "there does appear to be 
instability, mild, on the left in the AP direction."  The 
March 2005 Board decision, in granting a 20 percent rating 
for left knee instability, interpreted "mild" as most 
approximately corresponding to "moderate" instability for 
the purposes of the rating criteria of Diagnostic Code 5257.  
The Court's September 2007 memorandum decision directs the 
Board to view prior lay statements regarding instability of 
the left knee as establishing earlier manifestations of the 
instability indicated in the April 2003 objective 
characterization.  Thus, since the April 2003 report 
indicates mild left knee instability which has been 
determined to warrant a 20 percent rating, the Board finds no 
basis in this case for assigning a different rating for the 
period from April 1999 to April 2003.  A 20 percent rating is 
assigned from the date of the April 5, 1999 lay statement 
concerning left knee instability.

The Board observes that the veteran is not appealing for 
assignment of any rating in excess of 20 percent for left 
knee instability.  The veteran expressed his intentions in 
this regard in a March 2006 correspondence expressing 
satisfaction with a 20 percent rating for left knee 
instability.

To summarize, in complying with the September 2007 Court 
memorandum decision, the Board finds that a 20 percent 
disability rating must be assigned for left knee instability 
from April 5, 1999.


ORDER

An effective date of April 5, 1999, is assigned for the 20 
percent rating for instability of the left knee.  To this 
extent, the appeal is granted.

An effective date prior to April 5, 1999, for the 20 percent 
rating for instability of the left knee, is not warranted.  
To this extent, the appeal is denied.


REMAND

Separate rating for right knee instability

With regard to the issue of entitlement to a separate 
disability rating for instability of the right knee, the 
Court's September 2007 memorandum decision explained that the 
Board's March 2005 decision "must be vacated and the matter 
remanded to the Board for the Board to make the appropriate 
factual findings in the first instance."  The Court 
explained that, under Jandreau v. Nicholson, 492 F.3d 1372 
(Fed.Cir. 2007), entitlement to a separate disability rating 
for right knee instability requires a finding that the 
veteran's lay testimony "is competent to identify 
instability sufficient to entitle him to a separate 
disability rating" unless there is an appropriate diagnosis 
by a medical professional.  The Court notes that "unlike the 
appellant's complaints of left knee instability, the 
complaints of right knee instability have not been supported 
by a later diagnosis by a medical professional."  The Court 
directed that, if the Board does not find that the veteran's 
lay statements alone "are capable of supporting a separate 
disability rating for instability in the first instance," 
then:

the Board must provide an adequate statement of 
reasons or bases to explain why the lay complaints 
of instability are insufficient to establish 
entitlement to a separate disability rating for 
instability and insufficient to establish the need 
for a new VA medical examination specifically 
addressing the issue of instability of the right 
knee.

In order to ensure that the Board's readjudication of this 
matter conforms with the Court's expectations, and in order 
to provide the veteran's claim with every consideration, the 
Board believes that a new VA medical examination is 
necessary.  The Board observes that the essential 
determination in this case is whether the veteran's right 
knee manifests in "recurrent subluxation or lateral 
instability" under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
The Board has considered the evidence currently of record to 
determine whether a decision can rendered in compliance with 
the Court's guidance.  An October 2004 VA examination report, 
the most recent of record, shows that the veteran reported to 
the doctor "instability and giving away of the left knee" 
but not of the right knee; the veteran's description was also 
noted to indicate "There is no history of dislocation or 
subluxation of the knees."  The Board also notes that the 
next most recent VA examination report, from June 2004,  
records that the veteran's lay statement that "both knees 
give way," but also shows a clinical examination finding of 
"No medial or lateral ligamentous laxity of either knee."

Even beyond what is discussed above, there are conflicting 
indications in the evidence of record and there is no medical 
evidence evaluating the veteran's right knee more recently 
than October 2004.  In light of the state of the record, the 
Court's guidance, and the veteran's continuing contention 
that his right knee is unstable, the Board believes it is 
most appropriate to afford the veteran a new VA medical 
examination to resolve the conflicting indications of record 
and address the issue of right knee instability.

Evaluations of right knee arthritis & of left knee arthritis

There have been several VA examinations of the veteran's 
knees in connection with this appeal, most recently in 2004.  
In the March 2005 Board decision, vacated by the Court, the 
Board confirmed the 10 percent rating for each knee under 
Diagnostic Codes 5260 and 5261 on the basis an April 2003 VA 
examination report which showed active flexion of each knee 
to 90 degrees, with a medical opinion that pain could limit 
functional ability during flare-ups to an additional 25 
degrees, resulting in 65 degrees of remaining functional 
range of motion.  The Court has found that the March 2005 
decision's application of the criteria listed in DeLuca v. 
Brown, 8 Vet.App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 
4.59 was inadequate.  In this regard, the Court explained 
that these issues were remanded to the Board so that it could 
"properly apply the Court's holding in DeLuca and discuss 
each of the applicable criteria in §§ 4.40, 4.45, and 4.59."

The Board has carefully reviewed the Court's September 2007 
memorandum decision for guidance in this regard, and notes 
that the Court found that the Board's March 2005 decision 
repeated the error of an earlier January 2001 decision, 
vacated by the Court following a joint motion for remand; the 
Court described this repeated error by quoting the July 2001 
joint motion:

Although the Board noted the Court's holding in DeLuca 
and the most recent medical examination noted [the 
a]ppellant's limitation of motion as well as the point 
where pain began, it is unclear from the Board's 
decision whether or not the examiners commented on all 
the applicable criteria listed in §§ 4.40, 4.45, and 
4.59.

In currently reviewing the medical evidence of record, the 
Board seeks to readjudicate these issues with a particular 
focus upon ensuring that the new analysis of these claims 
presents as thorough and complete a discussion of each of the 
criteria listed in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 
4.59 as possible; the Board seeks to comply with the Court's 
memorandum decision and minimize further adjudicative delay 
to the best extent possible.  However, the Board finds that 
the medical evidence currently of record may not be 
sufficiently clear to support an appellate analysis which 
ensures adequate thoroughness and specificity to meet the 
standard of the Court's guidance.

The Board considers this finding to be consistent with what 
the Court's memorandum decision suggests when it, in 
discussing the Board's failure to correct the error described 
in the July 2001 joint motion, cites Stegall v. West, 11 
Vet.App. 268, 271 (1998).  The memorandum decision discusses 
that "where 'the remand orders of the Board ... are not 
complied with, the Board itself errs in failing to [e]nsure 
compliance.'"  This suggests that the Court may view that 
the development previously performed was not compliant with 
the directive to ensure adequate consideration of DeLuca 
factors.  In this case, to ensure compliance with the 
standards of the Court, the Board must remand again for such 
development.

The April 2003 VA examination report presented a medical 
opinion that pain could limit functional ability during 
flare-ups, and provided a medical estimate of the additional 
range of motion which could be lost "during flare-up or 
excessive use of the left ankle or bilateral knees."  The 
examination report also stated "there is not evidence of 
weakness, easy fatigability or incoordination which could not 
be explained by painful motion."  All of these medical 
findings were cited in the Board's March 2005 decision.  As 
the Court has found that the March 2005 decision was 
inadequate, the Board is unable to ensure adequate compliance 
with the Court's guidance by relying upon the April 2003 VA 
examination findings again in a readjudication.

Moreover, the more recent items of medical evidence of record 
concerning the DeLuca criteria present contradictory medical 
findings.  The Board notes that the June 2004 VA report shows 
pertinent clinical examination findings including bilateral 
knee ranges of motion "0-140 degrees and full without pain" 
which were "not additionally limited by pain, fatigability, 
weakness, nor lack of endurance following repetitive use of 
his knees...."  However, an October 2004 VA examination report 
shows a slightly lesser range of motion bilaterally, with 
pain "throughout all the range of motion."  The October 
2004 report does not fully address the DeLuca criteria or 
clearly characterize any functional impact of the DeLuca 
factors upon the veteran's bilateral ranges of motion.  In 
light of the Court's emphasis upon a proper and thorough 
assessment of the DeLuca criteria, in light of the fact that 
the three most recent medical reports are contradictory and 
several years old, and as this case is already being remanded 
for a new knee examination, the Board believes a current 
examination of the veteran's knees is appropriate to develop 
the record for these issues.  A new examination is sought to 
clarify the record for proper appellate review and provide 
every consideration to the veteran's claims.

VCAA Notice

Finally, the Board also notes that during the pendency of 
this appeal, on January 30, 2008, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
case of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), which 
outlined the notice requirements for an increased-
compensation claim under 38 U.S.C.A. § 5103(a).  Since the 
Board is remanding this case for other matters, it is 
reasonable for the RO to give additional VCAA notice to 
comply with Vazquez.  



Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide proper VCAA 
notice with respect to the increased 
rating claim(s) that includes: (1) 
notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and daily 
life; (2) at least general notice of any 
specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's employment 
and daily life; (3) notification that if 
an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and 
(4) notification of the types of medical 
and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability, 
as outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet.App. 37 (2008).

2.  The veteran should be scheduled for an 
appropriate examination of both knees.  It 
is imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
indicated tests and studies should be 
performed and all clinical and special 
test findings should be reported in detail 
to permit evaluation under the applicable 
Diagnostic Codes; the examiner's report 
should address any pertinent limitation of 
ranges of motion, recurrent subluxation, 
lateral instability, symptomatic cartilage 
dislocation or removal, etc.  To ensure 
compliance with a September 2007 Court 
memorandum decision issued in this case, 
the Board must ask for individual and 
specific responses to each of the 
following questions, to be answered after 
reviewing the claims file and examining 
the veteran:

a)  For the left knee and for the right 
knee, please clearly report the ranges 
of motion for extension and flexion.

b)  For each range of motion described 
above, please comment on whether there 
is any additional functional loss due 
to pain, weakness, fatigue, and/or 
incoordination, including during flare-
ups.  Any additional functional 
limitation of any range of motion 
should be described in degrees.

c)  Based upon current examination 
findings as well as a review of the 
claims folder, the medical examiner is 
asked to offer a medical opinion as to 
whether the veteran's right knee 
disability manifests in recurrent 
subluxation or lateral instability and, 
if so, whether it is slight, moderate, 
or severe?  

3.  With regard to the issues of 
entitlement to an earlier effective date 
for service connection for arthritis of 
the right knee and for an earlier 
effective date for TDIU, the RO should 
take appropriate action pursuant to 38 
C.F.R. § 19.26 in response to the notices 
of disagreement entered into the record in 
March 2006 and June 2005, respectively.  
This includes issuance of an appropriate 
statement of the case addressing each 
issue, so the veteran may have the 
opportunity to complete the appeals by 
filing a timely substantive appeal if he 
so wishes.

4.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and adjudicate the veteran's claims 
as appropriate.  If any claim on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


